Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-4, 6-8, 10-18, 20 are pending in this application, which is an RCE of Serial Number 16/398782.  Amended claim 1 and canceled claim 9 are noted.
	The amendment dated 07/21/2021 has been entered.  The examiner appreciates the amendments to the claims.  In view of the amendment, the art rejection over Jung has been withdrawn.
	Claim 20 is withdrawn from consideration as being directed to a nonelected invention.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 6-8, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (2015/0004314) in view of Mizuno et al. (2009/0016407).  
Winter discloses a method of forming of forming metal films from metalorganic precursors and a reducing agent (0002) in which an aluminum layer is deposited on a cobalt-coated silicon substrate from trimethylaluminum and DHP (0222, 0228-0229).  However, the reference fails to teach the appropriate reflectivity.
Mizuno teaches of forming a thin aluminum film on a substrate (abstract) in which the aluminum film has a reflectivity of 80% or more at a wavelength of 400 nm (0039).  It is specifically noted that there are embodiments in which the reflectivity remains over 80% from 250 to 850 nm (Figure 5 and Figure 8).  It would have been obvious to incorporate a reflectivity of at least 80% in Winter with the expectation of success depending on the desired reflectivity because Mizuno teaches of using an aluminum reflective layer above 80%.
With respect to the newly added limitation of aluminum thickness, it is noted that Winter teaches an aluminum thickness of 13-17nm (0229) and that thickness control can be varied until the desired thickness is achieved (0005).  It would have been obvious to utilize a thicker aluminum film because Winter teaches that thickness can be varied until the desired thickness is achieved.

Regarding claim 6, the applicant requires a specific thickness.  It is noted that Winter teaches a cobalt thickness of 24 nm (0051) and trends toward a thickness from a few atomic layers to tens of nanometers (0003).  It would have been obvious to utilize a thin layer with the expectation of success because Winter teaches that recent trends desire a thin layer of atomic layers and in the absence of a showing of criticality.
Regarding claim 7, Winter teaches CVD (0158).
Regarding claim 8, Winter teaches a cobalt layer (0222).
Regarding claim 10, Winter teaches a temperature range of from about 50 to 400oC (0170), which encompasses the claimed range.
Regarding claim 11, Winter teaches hydrazine as a reactant (0193).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (2015/0004314) and Mizuno et al. (2009/0016407) and further in view of Haukka et al. (2015/0299848).  The combination of Winter/Mizuno fails to teach the appropriate precursors.
Haukka teaches of forming aluminum using dimethylaluminum hydride (DMAH) as a precursor (0295).  It would have been obvious to utilize DMAH in the combination with the expectation of success because Haukka teaches of using DMAH as an aluminum precursor.
Regarding claim 13, Haukka teaches dimethylethylamine alane (0295).
Regarding claim 14, Haukka teaches DMA (0295).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (2015/0004314) and Mizuno et al. (2009/0016407) and further in view of Hung et al. (2015/0262823).  The combination of Winter/Mizuno fails to teach a titanium nitride layer.
Hung teaches a method for depositing a titanium nitride layer over a metal layer, depositing a cobalt layer over a titanium nitride layer, and depositing an aluminum layer over the cobalt layer (claim 5).  It would have been obvious to utilize a titanium nitride layer in the combination with the expectation of success because Hung teaches of using a titanium nitride layer before depositing cobalt and aluminum layers.

Independent claim 16
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (2015/0004314) in view of Mizuno et al. (2009/0016407).
Winter discloses a method of forming of forming metal films from metalorganic precursors and a reducing agent (0002) in which an aluminum layer is deposited on a cobalt-
Mizuno teaches of forming a thin aluminum film on a substrate (abstract) in which the aluminum film has a reflectivity of 80% or more at a wavelength of 400 nm (0039).  It is specifically noted that there are embodiments in which the reflectivity remains over 80% from 250 to 850 nm (Figure 5 and Figure 8).  It would have been obvious to incorporate a reflectivity of at least 80% in Winter with the expectation of success depending on the desired reflectivity because Mizuno teaches of using an aluminum reflective layer above 80%.
In addition, the applicant requires CVD, a specific thickness for cobalt, a pretreatment, and a specific thickness for aluminum.  Winter teaches CVD (0158).
With respect to pretreating step for cobalt, it is noted that this is not required because Winter does not teach that the top surface of the cobalt layer is compromised.  The same issue applies to claims 17-18.
With respect to the cobalt thickness, it is noted that Winter teaches a cobalt thickness of 24 nm (0051) and trends toward a thickness from a few atomic layers to tens of nanometers (0003).  It would have been obvious to utilize a thin layer with the expectation of success because Winter teaches that recent trends desire a thin layer of atomic layers and in the absence of a showing of criticality.
With respect to the aluminum thickness, it is noted that Winter teaches an aluminum thickness of 13-17nm (0229) and that thickness control can be varied until the desired thickness is achieved (0005).  It would have been obvious to utilize a thicker aluminum film because Winter teaches that thickness can be varied until the desired thickness is achieved.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (2013/0020719) in view of Mizuno et al. (2009/0016407) and Williams et al. (2006/0076680).  The combination of Jung/Mizuno fails to teach the appropriate thickness.
Williams teaches a titanium nitride layer having a thickness of about 50 to 150 angstroms followed by an aluminum layer having a thickness of about 2000 to 10000 angstroms (claim 22).  It is noted that the about 50 angstroms is similar to about 30 angstroms.  It would have been obvious to utilize the thicknesses of Williams in the combination with the expectation of success and in the absence of a showing of criticality.
With respect to the anneal temperature for the cobalt layer in claim 16, it is noted that Jung teaches a titanium nitride layer and thus is not required for the claimed invention.  The same issue applies to claims 17-18.

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.
Applicant argues that Mizuno fails to teach the appropriate reflectivity and the appropriate thickness (pp.7-8 and 10-11 and 14-15).
The examiner disagrees.  It is first noted that Winter teaches an aluminum thickness of 13 to 17 nm (0229) but that thicker films can be utilized (0005).  With respect to the reflectivity, Mizuno teaches a reflectivity of 80% or more with respect to incident light having a wavelength of 400 nm at a thickness of 200 to 1800 nm (0039).  It is the examiner’s position that the claimed thickness and reflectivity are taught by the cited art.
Applicant next argues that claims 12-15 are allowable because they are dependent on an allowable independent claim.
The examiner disagrees as noted above.
Applicant’s arguments have been considered but are not deemed persuasive.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.